Citation Nr: 0716573	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-11 709	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During service, the veteran complained of low back pain in 
January 1974 and at that time was noted to have increased 
lordosis and bilateral muscle spasm.  An X-ray of the 
lumboscaral spine was negative, and the clinical impression 
was low back strain.  The veteran was given a temporary 
profile and underwent physical therapy and then was released 
to duty.  In June 1974, the veteran reported back trauma 
while playing basketball and complained of back pain.  
Physical examination again revealed muscle spasm in the low 
back area.  The diagnosis was chronic back strain, and the 
veteran underwent another round of physical therapy.  

At his first VA examination in August 1976, the veteran gave 
a history the in-service onset of pain in his low back with 
an associated feeling of numbness in is leg with no actual 
anesthesia.  On examination, straight leg raising was 
positive at 80 degrees, bilaterally, more positive on the 
right than on the left.  There was decease in the normal 
lumbar curve, but motions of the lumbar spine were normal.  
There was right paravertebral muscle spasm.  Reflexes and 
sensation were intact distally in the lower extremities, and 
there was no sciatic notch tenderness.  X-rays of the lumbar 
spine were normal.  The clinical diagnosis was recurrent 
lumboscaral strain with no evidence of radiculopathy, with 
moderate symptomatology.  The RO granted service connection 
for recurrent lumboscaral strain and assigned a 10 percent 
rating from the day following the veteran's separation from 
service in November 1975.  The veteran disagreed with the 
initial 10 percent rating, and that rating was affirmed by 
the Board in a decision dated in December 1975.  

The veteran filed a claim for an increased rating in 
April 1995.  VA examination in June 1995 showed bilateral 
paravertebral muscle spasm, and there was decreased motion of 
the lumbar spine and decrease in the lumbar curve.  Straight 
leg raising and Lasegue's test were positive on the left at 
45 degrees, and those tests were negative on the right at 
90 degrees.  There was hypoesthesia in the left anterior 
superior thigh, which the physician said was indicative of 
meralgia paresthetica, and there was left-sided sciatic notch 
tenderness, which the physician said indicated sciatic nerve 
irritation.  X-rays of the lumboscaral spine were 
unremarkable.  Thereafter, the RO characterized the veteran's 
low back disability as lumboscaral strain with lift-sided 
sciatic irritation and meralgia paresthetica on the left side 
with paravertebral muscle spasm and increased the rating to 
20 percent under the diagnostic code for intervertebral disc 
syndrome.  The veteran did not appeal.  

The veteran filed his current increased rating claim in 
September 2004 stating his back condition had become worse, 
causing numbness and pain in both legs.  The RO provided the 
veteran with a VA examination in October 2004.  Although the 
veteran reported that his back had continued to get worse and 
he had pain mainly down his left leg, he told the examiner 
that the pain was starting to do the same on the right side.  
The examination report states that straight leg raising was 
positive at 30 degrees on the right and left, and in the 
report the examiner discussed neurological symptoms relative 
to the left lower extremity.  He did not, however, discuss 
whether, and if so to what extent, there were neurological 
symptoms relative to the veteran's right lower extremity.  
The examiner should have been requested to make such an 
investigation in view of the veteran's contentions when he 
filed his increased rating claim.  In addition, the Board 
notes that the examiner who conducted the September 2004 
examination stated specifically with respect to the veteran 
that "on repetitive motion, he has pain, fatigue, weakness 
and lack of endurance over the entire lumbar spine with any 
repeated activity that he wishes to perform."  The examiner 
did not, however, indicate the extent of functional 
impairment attributable to repetitive motion or repeated 
activity, and such information would facilitate the Board's 
decision.  For these reasons, the Board will remand the claim 
for a new VA examination.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has 
been provided with notice of the type of evidence necessary 
to establish a disability rating, but he has not been 
provided notice as it relates to effective dates concerning 
the claim on appeal.  As this question is involved in the 
present appeal, the veteran must be provided proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs him that an effective date for the award of benefits 
will be assigned if an increased rating is awarded; the 
notice should include an explanation of the type of evidence 
that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Also, request that the veteran submit any 
evidence in his possession that pertains 
to his claim of entitlement to an 
increased rating for his service-
connected low back disability, currently 
evaluated as 20 percent disabling.  

2.  Obtain and associate with the claims 
file all VA medical records pertaining to 
treatment or evaluation of the veteran's 
low back disability, including outpatient 
records, consultation reports, imaging 
studies, and any hospital summaries, from 
the VA Medical Center, Salt Lake City 
Utah, dated from October 2004 to the 
present.  

3.  Then, arrange for a VA orthopedic and 
neurological examination to determine the 
current severity of the veteran's 
service-connected low back disability, 
including any neurological manifestations 
affecting the left and right lower 
extremities.  All indicated testing 
should be conducted.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings; on examination, 
the examiner should note whether there is 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour.  

The examiner should provide results of 
range of motion testing for the low back.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should determine the nature, 
extent, and severity of associated nerve 
impairment affecting the lower 
extremities.  For each lower extremity, 
the examiner should determine which nerve 
groups are involved and characterize the 
overall neurological impairment in each 
lower extremity as mild, moderate, 
moderately severe, or severe.

4.  Then, review the evidentiary record 
and readjudicate entitlement to an 
increased rating for the veteran's 
service-connected low back disability to 
include consideration of 38 C.F.R. §§ 
4.40, 4.45, 4.59 and the holdings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration should be given to the 
assignment of separate ratings for 
associated neurological abnormalities 
involving the lower extremities.  If the 
benefit sought is not granted to the 
veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



